Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites an interlayer film Independent claim 1 recites an interlayer film comprising:  a polyvinyl butyral (PVB) resin having an average molecular weight (Mw) as measured by Gel Permeation Chromatography (GPC) from about 175,000 to about 210,000 Dalton, 
	wherein the interlayer film when interposed between two glass sheets forms laminated glass having a pummel adhesion value that is greater in an outer area of the laminated glass than in a middle area of the laminated glass after the laminated glass has been maintained at 50°C and 95% relative humidity (RH) for 28 days, the outer area of the laminated glass being the area formed by outer edges of a perimeter of the laminated glass and extending inward toward the center of the laminated glass by a distance of 5 mm, and the middle area of the laminated glass is an area in the middle of the laminated glass having a size of 50 mm x 50 mm.
The prior art fails to teach or render obvious an interlayer film that when interposed between two glass sheets forms laminated glass has a pummel adhesion value that is greater in the outer area than the middle area (as defined in the claims). 
Furthermore, as evidenced by the data in the specification, Table 3 includes the results of long-term high temperature and high moisture testing for the laminated glass of Inventive Examples 1-8 and Comparative Examples C-1 and C-2, which included PVB having a molecular weight outside the claimed range. The data in Table 3 illustrates how parameters molecular weight of the resin (and the distribution of the molecular weight) influence the pummel adhesion values of laminated glass. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787